Citation Nr: 1724965	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for an acquired psychiatric disability to include all possible diagnoses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequently, the appeal was transferred to the Waco, Texas RO.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), anxiety, and depression to an acquired psychiatric disability, to include PTSD, anxiety, and depression, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing has been associated with the record.

In this decision, the Board reopens the previously denied claim for service connection for an acquired psychiatric disability.  The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





FINDINGS OF FACT

1.  A January 2008 rating decision denied entitlement to service connection for an acquired psychiatric disability.  

2.  Evidence received since the January 2008 rating decision, including medical evidence of a current diagnosis, is new and material, and the Veteran's claim is reopened.


CONCLUSION OF LAW

Evidence received since the January 2008 rating decision is new and material; the service connection claim for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this decision, the Board reopens the service connection claim for an acquired psychiatric disability, which represents a complete grant of the benefit sought.  The duty to notify with respect to that claim need not be addressed further.

II.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for an acquired psychiatric disability was denied in a December 2005 rating decision, and the Veteran did not appeal.  He filed an additional claim that was denied in a January 2008 rating decision.  The Veteran filed a notice of disagreement and the RO issued a statement of the case.  However, the Veteran did not perfect his appeal, which means the January 2008 rating decision is the last final decision.  The Veteran then filed a claim to reopen, which was denied by the RO in a September 2009 rating decision; the Veteran has appealed. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO's rating decision, medical records show a current diagnosis for bipolar disorder by Dr. E.S. in March 2017.  This evidence is new and material, and raises a reasonable possibility of substantiating a claim for an acquired psychiatric disability.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the remand below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for an acquired psychiatric disability is reopened.


REMAND

The Veteran's acquired psychiatric disability claim requires additional development.  Although the Veteran recently underwent a private psychological examination, the entire claims file was not reviewed.  See March 2017 examination.  In addition, the Veteran's current psychiatrist suggested there are new symptoms for his disability.  See February 2017 letter from Dr. C.H.  The Board finds an updated examination is necessary.  On remand, a nexus opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include those dated from October 2016.  

2.  After the above requested development has been accomplished, schedule the Veteran for a psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to identify each current psychiatric disability.  In particular, the examiner is asked to determine the nature and etiology of the each psychiatric disability identified.  For each psychiatric disability, the examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service.  

In doing so, please reconcile the opinion with all evidence of record.  Particular attention is called to the following:

*February 1962 Report of Medical Examination noting a normal psychiatric evaluation.

*February 1962 Report of Medical History indicating no depression or excessive worry.

*August 1964 service treatment note where the Veteran complained of extreme nervousness and fear.

*February 1965 Report of Medical History noting depression or excessive worry and nervous trouble of any sort.  In addition, the Veteran wrote in that he got depressed and nervous at different times since 1961.  

*February 1965 Report of Medical Examination indicating a normal psychiatric evaluation.

*June 1975 Report of Medical History noting depression or excessive worry and nervous trouble.

*May 2008 statement by M. G., who described the Veteran's isolation, withdrawal, and "dark" times during service.

*May 2009 statement by the Veteran explaining that his fight with depression began during service and that mental health problems were not considered a reason to go to sick call.  

*February 2017 hearing transcript.

*February 9, 2017 letter from Dr. C.H.

*March 6, 2017 Mental Disorder Disability Benefits Questionnaire by Dr. E.S.

*April 2017 statement by M. E. describing her brother's pre-service behavior and his post-service behavior.

*April 2017 statement by K. P. recalling his depression during their marriage.

All testing deemed necessary by the examiner must be performed and the results reported in detail.  

A complete rationale for any opinion expressed should be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completing all indicated development, the RO must readjudicate the service connection claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


